671 So. 2d 805 (1996)
Isaac MIZRAHI and Ralph Mizrahi, Appellants,
v.
VALDES-FAULI, COBB & PETREY, P.A., and Roderick N. Petrey, Appellees.
No. 95-1214.
District Court of Appeal of Florida, Third District.
February 14, 1996.
Rehearing Denied May 1, 1996.
*806 Roy D. Wasson, Miami, and Lee H. Schillinger, Coral Gables, for appellants.
Rumberger, Kirk & Caldwell and Joshua D. Lerner, Miami, for appellees.
Before NESBITT, JORGENSON and GREEN, JJ.
PER CURIAM.
Plaintiffs, Isaac Mizrahi and Ralph Mizrahi, appeal a summary final judgment holding their suit against the defendants, Valdes-Fauli, Cobb & Petri, P.A., and Roderick N. Petrey, time barred under the two-year statute of limitations for professional malpractice. For the following reasons, we reverse.
Defendants represented Genway Corp. as its attorney in the sale of land by Genway to plaintiffs, and also acted as the escrow agent in the transaction. Plaintiffs filed an action against the defendants for fraud and breach of their fiduciary duty as escrow agent. The trial court improperly found the action barred under Florida Statutes Section 95.11(4). The vocation of escrow agent does not qualify as a profession under the statute because a four-year college degree is not required for an escrow agent. See Garden v. Frier, 602 So. 2d 1273 (Fla.1992). Regardless of the benefits defendants derived from their knowledge of the law in the fulfillment of their duties as escrow agent, they were not acting as plaintiffs' attorneys. Therefore, the four-year statute of limitations, rather than the two-year professional malpractice limit, applies to this action.
Reversed and remanded.